IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CHRIS D. MATTHEWS,1                          §
                                                 §     No. 277, 2020
          Petitioner-Below,                      §
          Appellant,                             §
                                                 §     Court Below: Family Court
          v.                                     §     of the State of Delaware
                                                 §
    NOELLE HARRIS-MATTHEWS,                      §     File No. CN01-10303
                                                 §     Petition No. 19-06252
          Respondent-Below,                      §
          Appellee.                              §

                                 Submitted: June 23, 2021
                                  Decided: July 15, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                          ORDER

         This 15th day July 2021, the Court having considered this matter after oral

argument and on the briefs filed by the parties has determined that the final judgment

of the Family Court should be affirmed on the basis of and for the reasons assigned

by the Family Court in its order dated July 27, 2020.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                             Justice



1
    The Court previously assigned a pseudonym to the Appellant under Supreme Court Rule 7(d).